Citation Nr: 1134070	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  05-09 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The appellant served on active duty from January 1980 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2004 and February 2005 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The instant matter was previously before the Board in May 2009 at which time the Board remanded the issue of entitlement to service connection for bipolar disorder for further development.  The Board directed the agency of original jurisdiction (AOJ) to, among other things, to seek verification from the service department of the appellant's dates of military service and to schedule the appellant for a VA examination.


FINDINGS OF FACT

1.  The appellant had military service from January 1980 to March 1985; however, his service from January 9, 1983, to March 22, 1985 has been characterized by an Other Than Honorable Discharge in lieu of trial by court martial.

2.  The appellant's bipolar disorder is not attributable to his period of service ending on January 8, 1983, and did not manifest to a compensable degree within a year of January 8, 1983.  

3.  There is no evidence of the appellant's insanity at the time that he committed any offense causing his discharge from service in March 1985.  


CONCLUSION OF LAW

The appellant does not have a bipolar disorder that is the result of disease or injury incurred in or aggravated by qualifying active military service.  38 U.S.C.A. §§ 101(2), 101(18), 1101, 1112, 1131, 5107, 5303 (West 2002); 38 C.F.R. §§ 3.1, 3.12, 3.303, 3.307, 3.309, 3.354 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2010)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2009), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As will be discussed in further detail below, the outcome of this appeal turns largely on the character of discharge for the appellant's second period of service.  The issue is preliminary in nature compared to the merits of the appellant's claim for VA compensation benefits.  Although the legal conclusion turns on the interpretation of the bars to VA benefits as set forth in the laws and regulations, the United States Court of Appeals for Veterans Claims (Court) has held that veteran status is one of the five elements of a claim.  See Dingess, supra.  Additionally, the Court has addressed the adequacy of VCAA notice in cases concerning the character of discharge.  See Dennis v. Nicholson, 21 Vet. App. 18 (2007).

Upon remand from the Board in May 2009, the Appeals Management Center (AMC) sent to the appellant a letter requesting that he provide a copy of his DD Form 214.  In a May 2010 letter, the AMC informed the appellant that his service had been characterized as less than honorable by the service department.  The AMC stated that a prior administrative decision had been issued wherein it was determined that the appellant had honorable service from January 9, 1980, to January 8, 1983, and dishonorable service for VA purposes for the period from January 9, 1983, to March 22, 1985.  The AMC then requested that the appellant provide information regarding the events that led to his discharge, to include any supporting statements or evidence, as well as a statement indicating why he believed his service was honorable.  The appellant did not respond to that letter.  In a June 2011 letter to the appellant, the AMC indicated that the evidence of record showed only that the appellant chose to accept an other-than-honorable discharge in lieu of a court martial.  The appellant was again requested to provide evidence regarding the actual offense that led to the discharge in order for VA to accurately determine whether his discharge would prevent him from receiving VA compensation and pension benefits.  The appellant again provided no response.  

Here, the Board finds that the appellant was afforded a meaningful opportunity to participate in the development of his claim.  He was repeatedly requested to provide details concerning the circumstances that led to his discharge.  The appellant provided no response to the AOJ's request for further information.  The Board notes that "the duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Further, during an April 2010 VA examination, the appellant informed the VA examiner that he had "no idea" as to why he was discharged from service early.  Accordingly, in light of the information contained in the May 2010 and June 2011 letters, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  At the outset, the Board notes that the record on appeal consists of a re-built claims folder, apparently because the original was lost.  The claims folder contains the appellant's service treatment records (STRs) and there is no indication that additional records are available.  Also of record are the appellant's VA treatment records and examination and opinion reports.  The appellant's social security records have been associated with the claims folder.  Although there are no records documenting the events that led to the appellant's other-than-honorable discharge, it does not appear that those records are now available.  The record does contain a 1991 administrative decision by the RO regarding the character of the appellant's discharge and period of service, as well as a 1992 Army Discharge Review Board decision.  The appellant elected to not have a hearing in his case.  

The appellant was provided with a VA examination and an addendum opinion was prepared.  The Board finds the examiners' opinions to be fully supported by the evidence of record.  Thus, VA has properly assisted the appellant by affording him an adequate VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board is therefore satisfied that the duty to assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were satisfied.

II.  Analysis

In order to receive VA benefits, a payee must be a "veteran," which is defined, in part, as "a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2002); see 38 C.F.R. § 3.1(d) (2010).  Thus, a discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits. 38 U.S.C.A. § 101(18) (West 2002); 38 C.F.R. § 3.12(a) (2010). 

The provisions of 38 C.F.R. § 3.12(b) set out conditions under which discharge or release from service constitutes a bar to the payment of pension or compensation benefits.  Specifically, there are two types of character of discharge bars to establishing entitlement for VA benefits:  statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory bars listed in 38 C.F.R. § 3.12(d).

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions:  (1) as a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) by reason of the sentence of a general court-martial; (3) resignation by an officer for the good of the service; (4) as a deserter; (5) as an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) by reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days (with specified exceptions to this condition).  38 C.F.R. § 3.12(c).  

VA regulations further provide that a discharge or release because of one of the following offenses is considered to have been issued under dishonorable conditions: (1) acceptance of an undesirable discharge to escape trial by general court martial; (2) mutiny or spying; (3) an offense involving moral turpitude (including, generally, conviction of a felony); (4) willful and persistent misconduct (this includes a discharge under "other than honorable conditions", if it is determined it was issued because of willful and persistent misconduct.  A discharge because of a minor offense, however, will not be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious); (5) homosexual acts involving aggravating circumstances or other factors affecting the performance of duty.  38 C.F.R. § 3.12(d).

The payment of VA compensation or pension benefits will not be barred if it is found that the person was insane at the time of committing the offense causing such discharge or release or unless otherwise specifically provided in law and regulation.  38 U.S.C.A. § 5303(b).  An insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (2) who interferes with the peace of society; or (3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a) (2010).  

At the outset, the Board notes that the appellant's DD Form 214 reflects active duty service from January 1980 to March 1985, at which time he was discharged under other than honorable conditions.  Generally, an entire period of service constitutes one period of service, and entitlement to benefits will be determined by the character of the final termination of such period of service.  See 38 C.F.R. § 3.13(b) (2010).  An exception to the general rule is set forth in 38 C.F.R. § 3.13(c), which provides that "a person shall be considered to have been unconditionally discharged or released from active military, naval or air service when the following conditions are met: (1) The person served in the active military, naval or air service for the period of time the person was obligated to serve at the time of entry into service; (2) [t]he person was not discharged or released from such service at the time of completing that period of obligation due to an intervening enlistment or reenlistment; and (3) [t]he person would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment."

Here, the evidence of record shows that the appellant initially enlisted for a period of three years on January 9, 1980.  On October 26, 1982, he reenlisted for an additional three-year period.  He was discharged on March 22, 1985.  In an August 1991 administrative decision, the RO determined that the appellant completed his initial three-year obligation and that there was no evidence indicating that he would not have been eligible for a discharge under conditions other than dishonorable in January 1983, save for the intervening reenlistment.  The RO thus determined that although the appellant was discharged from service in March 1985 under other than honorable conditions, he would be eligible for VA compensation benefits based on his period of service from January 1980 to January 8, 1983.  Accordingly, the Board finds that status as a veteran for the period from January 9, 1980, to January 8, 1983, is not at issue in this case.  

As noted in the introduction, in May 2009 the Board remanded the matter, in part, for the appellant to be scheduled for a VA examination in connection with his claim of service connection for bipolar disorder.  The Board indicated that a review of the appellant's STRs showed that in 1984 and 1985, the appellant was seen in the mental health service unit.  In October 1984, he was seen for counseling regarding his behavior and memory.  In February 1985, it was noted that he was seen regularly for stress management.  The appellant's February 1985 discharge examination did not document any psychiatric conditions; however, his February 1985 report of medical history included a reference to depression, memory problems, and nervous trouble.  A February 1985 mental status evaluation also showed no abnormalities and indicated that the appellant was evaluated because he was being considered for discharge.  The appellant's post-service treatment records, dated from February 1990, reveal that the appellant has been diagnosed as having bipolar disorder.  

The appellant was afforded a VA examination in April 2010.  The examiner indicated that the Board's May 2009 remand and the appellant claims folders were reviewed, noting that the appellant's STRs were "very limited in detail."  The examiner stated that the appellant had been seen by behavioral health in 1984 and 1985 and counseled regarding his behavior and memory.  She also indicated regular treatment for stress management in service.  The examiner stated that she was unable to locate the appellant's DD Form 214 and stated that the rest of the STRs were negative or silent for mental health diagnoses or symptoms.  The examiner noted that the appellant's post-service VA and private treatment records showed a long history of psychiatric symptoms and treatment, the majority of which contained diagnoses of bipolar disorder.  The appellant was unable to provide the VA examiner with a coherent description of this mental health or medical history.  He was unsure whether he had been hospitalized psychiatrically and could not name his current medications, although he stated that he did receive psychotropic medications.  

As to his service history, the appellant reported service from 1979 to 1985.  He denied disciplinary problems and alcohol or drug use in service.  He reported psychiatric treatment in service but was initially unable to coherently describe his symptoms or treatment.  He was later able to describe his symptoms in detail and relayed that he had experienced them in the military.  The appellant denied any pre-military mental health problems.  He stated that while stationed overseas he had problems because he was working too hard.  The appellant reported being discharged early, but stated that he had "'no idea' as to why."  

The examiner diagnosed the appellant as having bipolar type I disorder with psychotic features.  The examiner noted that a review of the appellant's STRs showed treatment for behavioral problems and contained the appellant's report of frequent trouble sleeping, depression, excessive worry, loss of memory, and nervous troubles.  The examiner further noted the appellant's assertion that he would work 24-hour shifts due to his ability to go days without sleeping.  Upon review of the evidence and examination of the appellant, the VA examiner concluded that it was at least as likely as not that the currently diagnosed bipolar disorder was related to military service.  The examiner noted that a manic episode may have accounted for behavior problems and memory problems experienced in service.  

Thereafter, the AOJ sought to clarify the nature of the appellant's service, noting that the evidence of record indicated two periods of service.  The AOJ also determined that, because the appellant's period of service from January 9, 1980, to January 8, 1983, was honorable for VA purposes and his remaining service from January 9, 1983, to March 22, 1985, was dishonorable for VA purposes, an opinion was necessary on whether the bipolar disorder manifested itself within a year from January 8, 1983.  

In June 2011, a different VA clinician reviewed the claims folders and VA medical records, to include the April 2010 VA examination report.  She noted that the appellant had denied trouble sleeping, depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort at the time of his September 1979 entrance examination.  She then noted evidence of mental health treatment in service, stating that the earliest documentation of such was in October 1984, which was more than a year from the end of the appellant's honorable period of service.  The reviewer opined, therefore, that symptoms of the bipolar disorder with psychotic features did not manifest within a year of January 8, 1983.  She further opined that there was no evidence indicating that the appellant had experienced symptoms of a bipolar disorder prior to October 1984.  The reviewer thus determined that the earlier opinion relating the bipolar disorder to the appellant's military service referred to his period of service after January 8, 1983.  

As noted above, the appellant's DD 214 reflects that he was discharged in March 1985.  His character of service was designated as "under conditions other than honorable."  The separation authority was Chapter 10, Army Regulation 635-200, which is a voluntary discharge in lieu of trial by court-martial.  Although the facts and circumstances leading to the discharge are not currently part of the record, a 1991 administrative decision stated that "the [V]eteran was charged with a serious violation of the Uniform Code of Military Justice and did not conduct himself as a noncommissioned officer."  The record also contains a March 1992 decision of the Army Discharge Review Board in which it was determined that the discharge was proper and equitable.  Under the section entitled "Summary of facts and circumstances concerning discharge," it was noted that the appellant had been charged with an offense and had requested separation under the provisions of Chapter 10, Army Regulation 635-200.  The appellant's unit commander, intermediate commander, and senior intermediate commander all recommended approval and issuance of an other-than-honorable-conditions discharge.  

Accordingly, because the appellant accepted an undesirable discharge to escape trial by court martial, his service from January 9, 1983, is considered to have been dishonorable for VA purposes and he is therefore barred from receiving VA compensation benefits for disability resulting from disease or injury incurred or aggravated during service from January 9, 1983, to March 22, 1985.  See 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12(d).

Here, the evidence is clear that the appellant currently suffers from bipolar disorder, which has been linked to his military service.  However, upon review of the claims folders and the April 2010 VA examiner's opinion, it was determined by the June 2011 VA reviewer that the appellant's bipolar disorder did not manifest until October 1984.  The Board finds the VA opinions to be adequately supported by the reasons stated therein, as well as the evidence of record, which fails to contain any indication of bipolar disorder or mental health symptoms prior to October 1984.  Thus, because the evidence of record establishes that the appellant's bipolar disorder was not manifest to a compensable degree within one year of his honorable period of service, but rather, is related to his period of service from which he was discharged under other than honorable conditions, the appellant is not entitled to receive VA compensation benefits for his bipolar disorder based on his character of discharge for the relevant service period.

In finding that the appellant is considered to have been discharged from the pertinent period of service under dishonorable conditions for VA purposes, only a showing of insanity as required under 38 U.S.C.A. § 5303(b) and 38 C.F.R. § 3.354(a) will overcome the character of discharge and consequent bar to benefits.  38 C.F.R. § 3.12(b).  In this regard, the Board notes that the burden is on the claimant to submit competent medical evidence that he was insane at the time of his offenses.  See Stringham v. Brown, 8 Vet. App. 445, 449 (1995).

Here, the appellant does not assert, nor does the record suggest, that the bar to benefits should be overturned because he was insane at the time that he committed the offense causing his discharge.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  Indeed, the appellant has provided no details regarding the circumstances leading to his discharge despite being specifically requested to do so on more than one occasion.  While he has now been diagnosed as having bipolar disorder, there is no evidence that he was insane at the time he committed any offense causing his discharge, and symptoms of bipolar disorder do not equate to insanity.

In light of the foregoing, the Board finds that the appellant's discharge from military service for the period from January 9, 1983, to March 22, 1985, was issued under dishonorable conditions for VA purposes.  Because the discharge was not under conditions other than dishonorable, the discharge acts as a bar to the receipt of VA compensation benefits for any disability resulting from disease or injury incurred or aggravated during that period of service.  Accordingly, and because such disease was not shown during the period of honorable service or within the one-year post-service presumption of 38 C.F.R. §§ 3.307, 3.309, the appeal must be denied.  An exception is not warranted because there is no evidence to suggest that the appellant was insane at the time of the offense causing his discharge.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bipolar disorder is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


